  Case 19-36512      Doc 27    Filed 04/15/20 Entered 04/15/20 10:02:27         Desc Main
                                 Document     Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                           )   Chapter 7
                                                 )
         SLACK & COMPANY, LLC,                   )   Case No. 19-36512
                                                 )
                     Debtor.                     )   Hon. Jacqueline P. Cox

                                  NOTICE OF MOTION

TO: SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on Tuesday, April 28, 2020, at 1:00 p.m. or as soon

thereafter as counsel may be heard, we shall appear before the Honorable Jacqueline P. Cox

telephonically using Court Solutions, www.Court-Solutions.com, and present the attached

Motion to Retain Counsel, at which time and place you may appear if you so desire.

         A party who objects to this motion and wants it called must file a Notice of

Objection no later than two (2) business days before the presentment date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion without a hearing before the date

of presentment.

                                           CATHERINE STEEGE, not individually but as
                                           Chapter 7 Trustee for Slack & Company, LLC


                                           BY:           /s/ Catherine Steege
                                                         One of Her Attorneys
Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
PH: 312/923-2952
FAX: 312/840-7352

Dated: April 15, 2020
  Case 19-36512         Doc 27     Filed 04/15/20 Entered 04/15/20 10:02:27          Desc Main
                                     Document     Page 2 of 7

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                             )     Chapter 7
                                                   )
         SLACK & COMPANY, LLC,                     )     Case No. 19-36512
                                                   )
                         Debtor.                   )     Hon. Jacqueline P. Cox

                                MOTION TO RETAIN COUNSEL

         Catherine Steege, not individually but as Chapter 7 Trustee for Slack & Company, LLC,

pursuant to 11 U.S.C. § 327(a), respectfully requests entry of an order authorizing her to employ

Catherine Steege and Jenner & Block as her counsel, and states:

         1.      On December 30, 2019, the Debtor filed a petition for relief under Chapter 7 of

Title 7 of the United States Code. Thereafter, the United States Trustee for the Northern District

of Illinois appointed Catherine Steege as the Interim Chapter 7 Trustee.

         2.      The Trustee has selected Jenner & Block as her counsel for this bankruptcy case

because they are very experienced in representing all parties, including trustees, in Chapter 7

cases.

         3.      The professional services that Jenner & Block will render will include:

                         a.      Giving the Trustee legal advice with respect to her powers and

         duties in this case;

                         b.      Assisting the Trustee in her investigation of the acts, conduct,

         assets, liabilities and financial condition of the Debtor, the operation of the Debtor's

         business and any other matters relevant to the case;

                         c.      Investigating the Debtor's transactions with third parties and

         pursuing litigation where appropriate.
  Case 19-36512       Doc 27     Filed 04/15/20 Entered 04/15/20 10:02:27              Desc Main
                                   Document     Page 3 of 7

                      d.       Assisting the Trustee in liquidating the assets of the estate; and

                      e.       Performing all other legal services as may be required.

       4.      To the best of the Trustee's knowledge, Jenner & Block represents no entity with

an adverse interest to the Debtor or its estate, are disinterested persons and represent or hold no

interest adverse to the interests of the estate with respect to the matters on which they are to be

employed. See Exhibit A hereto.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

       A.      Authorizing her to employ Jenner & Block as her counsel in this case; and

       B.      Granting such other and further relief as this Court deems just.

                                              CATHERINE STEEGE, not individually but as
                                              Chapter 7 Trustee for Slack & Company, LLC

                                              BY:             /s/ Catherine Steege
                                                              One of Her Attorneys
Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
PH: 312/923-2952
FAX: 312/840-7352

Dated: April 15, 2020




                                                 2
  Case 19-36512          Doc 27    Filed 04/15/20 Entered 04/15/20 10:02:27          Desc Main
                                     Document     Page 4 of 7

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                              )    Chapter 7
                                                    )
         SLACK & COMPANY, LLC,                      )    Case No. 19-36512
                                                    )
                         Debtor.                    )    Hon. Jacqueline P. Cox

                                           AFFIDAVIT

         I, Catherine Steege, being first duly sworn, do hereby state under oath:

         1.      I am a partner of the law firm of Jenner & Block, and I am authorized to make

this Affidavit on its behalf.

         2.      The law firm of Jenner & Block is not a creditor of the above-captioned estate and

represents or holds no interests which are adverse to the estate with respect to the matters upon

which it is to be employed except that Jenner & Block represents the following entities in matters

unrelated to the Debtor: American Express, AT&T Services, Commonwealth Edison, CT

Corporation System, FedEx Express, Getty Images Inc., Microsoft Azure, on matters unrelated to

the Debtor.

         3.      Jenner & Block's connections with the Office of the United States Trustee are as

follows: Ronald R. Peterson and Catherine Steege, both Jenner & Block partners, are members

of the panel of Chapter 7 trustees maintained by the United States Trustee for the Northern

District of Illinois.




                                                                                            EXHIBIT A
  Case 19-36512       Doc 27     Filed 04/15/20 Entered 04/15/20 10:02:27            Desc Main
                                   Document     Page 5 of 7

       4.      My hourly rate is $1,225.         The hourly rate of John VanDeventer/William

Williams/Adam Swingle who will do the bulk of the work on this matter is $780/630/570.

Jenner typically adjusts its rate annually in January of each year.

       FURTHER AFFIANT SAITH NOT.


                                                              /s/ Catherine Steege
                                                                  Catherine Steege




Subscribed and sworn to before me
this 15th day of April, 2020



   /s/ Susan Pripusich                                          OFFICIAL SEAL
        Notary Public                                        SUSAN PRIPUSICH
                                                       Notary Public – State of Illinois
                                                   My Commission Expires January 31, 2024




                                                  2
  Case 19-36512      Doc 27    Filed 04/15/20 Entered 04/15/20 10:02:27          Desc Main
                                 Document     Page 6 of 7



                               CERTIFICATE OF SERVICE

       I, Catherine Steege, certify that I caused a copy of the foregoing Motion To Retain

Counsel to be served upon the counsel of record parties listed on the attached ECF Service List

by the Court’s ECF system on April 15, 2020



                                                   /s/ Catherine Steege
                                                   Catherine Steege
 Case 19-36512      Doc 27     Filed 04/15/20 Entered 04/15/20 10:02:27      Desc Main
                                 Document     Page 7 of 7



                                         SERVICE LIST
                                     In re Slack & Company
                                             19-36512

VIA ECF NOTIFICATION:

     Alexander F. Brougham        abrougham@ag-ltd.com, dbaird@ag-ltd.com
     Steven B. Chaiken            schaiken@ag-ltd.com, aweir@ag-ltd.com
     Alexander D. Kerr            akerr@heylroyster.com,
                                   LLeiteritz@heylroyster.com,chiecf@heylroyster.com
     Patrick S. Layng             USTPRegion11.ES.ECF@usdoj.gov
     Brett M. Mares               bmares@heylroyster.com,
                                   LLeiteritz@heylroyster.com,chiecf@heylroyster.com
     Junilla J. Sledziewski       junilla@graydon.law, phill@graydon.law
